DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-10 of US Application No. 16/828,878, filed on 03/24/2020, are currently pending and have been examined. 
	
	
Information Disclosure Statement
	The information Disclosure Statements filed on 03/24/2020 and 10/06/2020 have been considered. An initialed copy of form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 4 recites the limitation “ the predetermined condition that does not allow the rotation of the engine to stop is that a rotational speed of at least one rotating member, out of the rotating members, exceeds a predetermined allowable rotational speed when the engine stops; and” (emphasis added)

	In this limitation it is unclear how the engine, which is required to be stopped for the condition, is not allowed to be stopped. For the purposes of this action the limitation will be interpreted as “the predetermined condition that does not allow the rotation of the engine to stop is that a rotational speed of at least one rotating member, out of the rotating members, exceeds a predetermined allowable rotational speed;” 

	Claim 9 contains a substantially similar limitation and is rejected for the same reasons as claim 4 and will be interpreted the same as above. Further clarification is required.
	
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuya et al. (WO 2013145096 A1, “Katsuya”)

	Regarding claims 1 and 10, Katsuya discloses a drive control device for a hybrid vehicle and teaches:

A control device for a hybrid vehicle, (the hybrid vehicle contains a control device - See at least 224) the hybrid vehicle including an engine, a driving wheel, a transmission mechanism configured to selectively set a plurality of travel modes with different relationships between a rotational speed of the engine and a rotational speed of the driving wheel, (In the drive system to which the present invention is applied, one of a plurality of running modes is selectively established according to the engagement state of the clutch and brake. Preferably, in an EV running mode in which the operation of the engine is stopped, i.e., a relationship between the speed of the engine and the speed of the driving wheel, and at least one of the first electric motor and the second electric motor is used as a drive source for running, the brake is engaged and the clutch is released. Mode 1 is established by being engaged, and Mode 2 is established by engaging both the brake and the clutch. In a hybrid running mode in which the engine is driven and the first electric motor and the second electric motor are used to drive, generate power, or the like as necessary, mode 3 is entered by engaging the brake and releasing the clutch. , Mode 4 is established by releasing the brake and engaging the clutch, and Mode 5 is established by releasing both the brake and the clutch - See at least 267 and Fig. 1) and a motor connected to the transmission mechanism and configured to control the rotational speed of the engine via the transmission mechanism, the control device comprising: (the present invention includes a first differential mechanism and a second differential mechanism represented as four rotating elements on a collinear diagram, an engine, a first electric motor, and an engine coupled to the four rotating elements, respectively. a second electric motor and an output rotary member, wherein one of the four rotary elements is a rotary element of the first differential mechanism and a rotary element of the second differential mechanism via a clutch; A hybrid vehicle in which a rotating element of the first differential mechanism or the second differential mechanism, which is selectively coupled and is to be engaged by the clutch, is selectively coupled to a non-rotating member via a brake - See at least 224)

a controller configured to control the transmission mechanism, (The electronic control device 40 is configured to output an operation command to each part of the drive device 10, i.e., the transmission mechanism - See at least 530)

the controller being configured to detect an abnormality that causes a rotation of the engine to stop while the hybrid vehicle is traveling with the engine being driven; (An engine failure determination unit 80 determines failure of the engine 12. That is, it is determined whether or not there is a failure that makes normal operation of the engine 12 impossible - See at least 1138; fails includes the engine entering into a non-rotating state, i.e., stopped - See at least 106)

the controller being configured to determine whether a predetermined condition that does not allow the rotation of the engine to stop is satisfied when the abnormality is detected; (An engine failure determination unit 80 determines failure of the engine 12. That is, it is determined whether or not there is a failure that makes normal operation of the engine 12 impossible - See at least 1138)

the controller being configured to start, when determining that the predetermined condition is satisfied, mode setting control for setting the travel mode that is set by the transmission mechanism to a travel mode in which the predetermined condition is not satisfied; and (Since the output shaft of the engine is made non-rotating when the engine fails, limp driving is performed using the driving force of at least one of the first electric motor and the second electric motor when the engine fails. In this case, it is possible to suitably suppress the occurrence of resonance and the deterioration of the durability of the device. That is, it is possible to provide a drive control device for a hybrid vehicle that realizes suitable evacuation running when the engine fails - See at least 78)

the controller being configured to stop the rotation of the engine after the mode setting control is started. (The gist of the second invention, which is dependent on the first invention, is that when the engine fails, the output shaft of the engine is fixed to the non-rotating member by engaging both the clutch and the brake. It is. In this way, the output shaft of the engine can be rendered non-rotating in a practical manner when the engine fails - See at least 106)

	Regarding claim 2, Katsuya further teaches:

wherein the transmission mechanism includes a power split device that performs differential operation with a plurality of rotating elements including a first rotating element to which the engine is connected, a second rotating element to which the motor is connected, and a third rotating element to which the driving wheel is connected. (FIG. 1 is a schematic diagram illustrating the configuration of a hybrid vehicle drive system 10 (hereinafter simply referred to as drive system 10) to which the present invention is preferably applied. As shown in FIG. 1, the driving device 10 of the present embodiment is a laterally mounted device suitable for use in, for example, an FF (front engine front wheel drive) type vehicle. A first electric motor MG1, a second electric motor MG2, a first planetary gear device 14 as a first differential mechanism, and a second planetary gear device 16 as a second differential mechanism are provided on a common central axis CE. The driving device 10 is constructed substantially symmetrically with respect to the central axis CE, and the lower half of the central line is omitted in FIG. The same applies to each of the following examples - See at least 319 and Fig. 1)

	Regarding claim 3, Katsuya further teaches:

wherein: the transmission mechanism includes a first engagement mechanism that is engaged to set a rotational speed ratio (As a result, by selectively establishing the mode with the highest transmission efficiency among the three modes according to the vehicle speed, gear ratio, etc., for example, it is possible to improve the transmission efficiency and further improve the fuel efficiency - See at least 1001) between the first rotating element and the third rotating element with rotation of the second rotating element stopped, to a predetermined first gear ratio, (In a hybrid vehicle to which the drive device 10 configured as described above is applied, the driving states of the engine 12, the first electric motor MG1, and the second electric motor MG2, the engagement states of the clutch CL and the brake BK, and the like are controlled. Accordingly, any one of a plurality of driving modes is selectively established. FIG. 3 is an engagement table showing the engagement states of the clutch CL and the brake BK in each of the five running modes established in the drive device 10. Engagement is indicated by "o" and disengagement is indicated by blanks. showing. In both of the driving modes "EV-1" and "EV-2" shown in FIG. 3, the operation of the engine 12 is stopped and at least one of the first electric motor MG1 and the second electric motor MG2 is operated for driving. This is an EV running mode used as a drive source. "HV-1", "HV-2", and "HV-3" are all driven by the engine 12 as a drive source for running, for example, and are driven by the first electric motor MG1 and the second electric motor MG2 as necessary. This is a hybrid driving mode in which the vehicle is driven and power is generated. In this hybrid running mode, at least one of the first electric motor MG1 and the second electric motor MG2 may generate a reaction force, or may idle in a no-load state - See at least 599 and Fig. 3) and a second engagement mechanism that is engaged to set the rotational speed ratio between the first rotating element and the third rotating element with the rotation of the second rotating element stopped, to a predetermined second gear ratio; and ("HV-3" shown in FIG. 3 corresponds to mode 5 (driving mode 5) in the driving device 10, and is preferably used as a driving source for driving by driving the engine 12., a hybrid running mode in which the first electric motor MG1 is driven or generated as needed. In this mode 5, it is possible to implement a form in which the second electric motor MG2 is disconnected from the drive system and driven by the engine 12 and the first electric motor MG1. FIG. 7 is a nomographic chart corresponding to this mode 5. Using this nomographic chart, when the clutch CL is released, the carrier C1 of the first planetary gear device 14 and the second planetary gear device 14 are separated from each other. Relative rotation with the carrier C2 of the planetary gear device 16 is made possible. By releasing the brake BK, the carrier C2 of the second planetary gear device 16 is made rotatable relative to the housing 26, which is a non-rotating member. In such a configuration, the second electric motor MG2 can be disconnected from the drive system (power transmission path) and stopped. - See at least 950 and Fig. 3)

the travel modes include a direct-coupling mode, a first shift mode, a second shift mode, and a separation mode, the direct-coupling mode being a mode in which the first engagement mechanism and the second engagement mechanism are engaged and the rotational speed ratio between the first rotating element and the third rotating element is 1, ("HV-1", "HV-2", and "HV-3" are all driven by the engine 12 as a drive source for running, for example, and are driven by the first electric motor MG1 and the second electric motor MG2 as necessary. This is a hybrid driving mode in which the vehicle is driven and power is generated. In this hybrid running mode, at least one of the first electric motor MG1 and the second electric motor MG2 may generate a reaction force, or may idle in a no-load state - See at least 599 and Fig. 3; Examiner notes that if the engine only driving the output, then the ratio would be 1) the first shift mode being a mode in which only the first engagement mechanism is engaged and the rotational speed ratio is set to the first gear ratio, the second shift mode being a mode in which only the second engagement mechanism is engaged and the rotational speed ratio is set to the second gear ratio, and (The gear ratios ρ1 and ρ2 of the first planetary gear device 14 and the second planetary gear device 16 are, as shown in FIG. In other words, the distance between the vertical lines Y1 and Y3 is set to be wider than the distance between the vertical lines Y2 and Y3'. In other words, the distance between the sun gears S1 and S2 and the carriers C1 and C2 corresponds to 1, and the distance between the carriers C1 and C2 and the ring gears R1 and R2 corresponds to ρ1 and ρ2. 10, the gear ratio ρ2 of the second planetary gear device 16 is larger than the gear ratio ρ1 of the first planetary gear device 14 - See at least 896) the separation mode being a mode in which both the first engagement mechanism and the second engagement mechanism are disengaged not to allow the engine to transmit torque to the third rotating element. (By releasing the brake BK, the carrier C2 of the second planetary gear device 16 is made rotatable relative to the housing 26, which is a non-rotating member. In such a configuration, the second electric motor MG2 can be disconnected from the drive system (power transmission path) and stopped - See at least 950)

	Regarding claim 4, Katsuya further teaches:

wherein: the transmission mechanism includes a plurality of rotating members including the first rotating element, (engine is connected to input shaft 28 - See at least fig. 1) the second rotating element, (The sun gear S1 of the first planetary gear device 14 is connected to the rotor 20 of the first electric motor MG1 . The ring gear R1 of the first planetary gear set 14 is connected to the output gear 30, which is an output rotary member, and is also connected to the ring gear R2 of the second planetary gear set 16. As shown in FIG. The sun gear S2 of the second planetary gear set 16 is connected to the rotor 24 of the second electric motor MG2 - See at least 374 and Fig. 1) and the third rotating element; (The driving force output from the output gear 30 is transmitted to a pair of left and right drive wheels (not shown) via a differential gear device and axles (not shown) - See at least 394 and Fig. 1)

the predetermined condition that does not allow the rotation of the engine to stop is that a rotational speed of at least one rotating member, out of the rotating members, exceeds a predetermined allowable rotational speed when the engine stops; and (In Mode 3, the brake BK is engaged, so that the second electric motor MG2 is constantly rotated as the output gear 30 (ring gear R2) rotates while the vehicle is running. In such a configuration, in a region of relatively high rotation, the rotation speed of the second electric motor MG2 reaches a limit value (upper limit), and the rotation speed of the ring gear R2 is increased and transmitted to the sun gear S2. Therefore, from the viewpoint of improving efficiency, it is not necessarily preferable to always rotate the second electric motor MG2 at a relatively high vehicle speed. On the other hand, in mode 5, the second electric motor MG2 is disconnected from the drive system at relatively high vehicle speeds and driven by the engine 12 and the first electric motor MG1, thereby driving the second electric motor MG2. In addition to being able to reduce the drag loss when the second electric motor MG2 is unnecessary, it is possible to eliminate restrictions on the maximum vehicle speed due to the maximum rotation speed (upper limit) allowed for the second electric motor MG2 - See at least 976)

the travel mode in which the predetermined condition is not satisfied is a travel mode in which even when the engine stops, the rotational speed of none of the rotating members exceeds the predetermined allowable rotational speed. (In both of the driving modes "EV-1" and "EV-2" shown in FIG. 3, the operation of the engine 12 is stopped and at least one of the first electric motor MG1 and the second electric motor MG2 is operated for driving. This is an EV running mode used as a drive source. - See at least 599)

	Regarding claim 5, Katsuya further teaches:

wherein the predetermined condition that does not allow the rotation of the engine to stop is that the direct-coupling mode is set. ("HV-1", "HV-2", and "HV-3" are all driven by the engine 12 as a drive source for running, for example, and are driven by the first electric motor MG1 and the second electric motor MG2 as necessary. This is a hybrid driving mode in which the vehicle is driven and power is generated. In this hybrid running mode, at least one of the first electric motor MG1 and the second electric motor MG2 may generate a reaction force, or may idle in a no-load state - See at least 599 and Fig. 3;)

	Regarding claim 6, Katsuya further teaches:

wherein the travel mode in which the predetermined condition is not satisfied is the separation mode. (In both of the driving modes "EV-1" and "EV-2" shown in FIG. 3, the operation of the engine 12 is stopped and at least one of the first electric motor MG1 and the second electric motor MG2 is operated for driving. This is an EV running mode used as a drive source.)

	Regarding claim 7, Katsuya further teaches:

wherein: the transmission mechanism includes a shift unit (FIG. 2 is a diagram for explaining a main part of a control system provided in the driving device 10 for controlling driving of the driving device 10. As shown in FIG. The electronic control unit 40 shown in FIG. 2 includes a CPU, a ROM, a RAM, an input/output interface, etc., and executes signal processing according to a program pre-stored in the ROM while utilizing the temporary storage function of the RAM. It is a so-called microcomputer, and executes various controls related to the drive of the drive device 10, including drive control of the engine 12 and hybrid drive control of the first electric motor MG1 and the second electric motor MG2. That is, in this embodiment, the electronic control unit 40 corresponds to a drive control unit for a hybrid vehicle to which the drive unit 10 is applied. The electronic control unit 40 is configured as an individual control unit for each control as necessary, such as for controlling the output of the engine 12 and for controlling the operation of the first electric motor MG1 and the second electric motor MG2 - See at least 477) that switches the travel mode; (In a hybrid vehicle to which the drive device 10 configured as described above is applied, the driving states of the engine 12, the first electric motor MG1, and the second electric motor MG2, the engagement states of the clutch CL and the brake BK, and the like are controlled - See at least 599)

the shift unit includes a direct-coupling position for setting the direct-coupling mode, ("HV-1", "HV-2", and "HV-3" are all driven by the engine 12 as a drive source for running, for example, and are driven by the first electric motor MG1 and the second electric motor MG2 as necessary. This is a hybrid driving mode in which the vehicle is driven and power is generated. In this hybrid running mode, at least one of the first electric motor MG1 and the second electric motor MG2 may generate a reaction force, or may idle in a no-load state - See at least 599 and Fig. 3; Examiner notes that if the engine only driving the output, then the ratio would be 1) a first shift position for setting the first shift mode, a second shift position for setting the second shift mode, and (The gear ratios ρ1 and ρ2 of the first planetary gear device 14 and the second planetary gear device 16 are, as shown in FIG. In other words, the distance between the vertical lines Y1 and Y3 is set to be wider than the distance between the vertical lines Y2 and Y3'. In other words, the distance between the sun gears S1 and S2 and the carriers C1 and C2 corresponds to 1, and the distance between the carriers C1 and C2 and the ring gears R1 and R2 corresponds to ρ1 and ρ2. 10, the gear ratio ρ2 of the second planetary gear device 16 is larger than the gear ratio ρ1 of the first planetary gear device 14 - See at least 896) a separation position for setting the separation mode, and (By releasing the brake BK, the carrier C2 of the second planetary gear device 16 is made rotatable relative to the housing 26, which is a non-rotating member. In such a configuration, the second electric motor MG2 can be disconnected from the drive system (power transmission path) and stopped - See at least 950) the shift unit is configured such that the first shift position and the second shift position are interposed between the direct-coupling position and the separation position, and the travel mode is switched between the direct-coupling position and the separation position by way of either the first shift position or the second shift position; (a first shift position, e.g., EV-2, and a second shift position, e.g., HV-1, is between EV-1, e.g., a separation position, and HV-2, e.g., a direct-coupling position - See at least Fig. 3)

the controller is configured to control, when the travel mode is switched from the direct-coupling mode to the separation mode in response to detection of the abnormality, switching of the shift unit such that the travel mode is switched by way of a shift position, out of the first shift position and the second shift position, in which the predetermined condition is not satisfied. (Electronic control unit 40 switches the shift positions based on an engine failure, i.e., abnormality. This shifting can include shifting from HV-1 and/or EV-2 to EV-1, i.e., a shift position in which the predetermined condition is not satisfied - See at least 477, 1138, and Fig. 3)

	Regarding claim 8, Katsuya further teaches: 

wherein: the predetermined condition that does not allow the rotation of the engine to stop represents a state in which switching from a travel mode, out of the travel modes, other than the direct-coupling mode to another travel mode is being performed; and ("HV-1", "HV-2", and "HV-3" are all driven by the engine 12 as a drive source for running, for example, and are driven by the first electric motor MG1 and the second electric motor MG2 as necessary. This is a hybrid driving mode in which the vehicle is driven and power is generated. In this hybrid running mode, at least one of the first electric motor MG1 and the second electric motor MG2 may generate a reaction force, or may idle in a no-load state - See at least 599 and Fig. 3; Examiner notes that if the mode is switching between HV-1 to HV-2 then the engine would not be allowed to stop. Switching between HV-1 and HV-2 is not switching from a travel mode other than the direct-coupling mode to another travel mode, but is instead switching between different direct-coupling modes)

the travel mode in which the predetermined condition is not satisfied is a travel mode, out of the travel modes, other than the direct-coupling mode. (In both of the driving modes "EV-1" and "EV-2" shown in FIG. 3, the operation of the engine 12 is stopped and at least one of the first electric motor MG1 and the second electric motor MG2 is operated for driving. This is an EV running mode used as a drive source. - See at least 599)

	Regarding claim 9, Katsuya further teaches:

wherein: the transmission mechanism includes a plurality of rotating members including the first rotating element, (engine is connected to input shaft 28 - See at least fig. 1) the second rotating element, (The sun gear S1 of the first planetary gear device 14 is connected to the rotor 20 of the first electric motor MG1 . The ring gear R1 of the first planetary gear set 14 is connected to the output gear 30, which is an output rotary member, and is also connected to the ring gear R2 of the second planetary gear set 16. As shown in FIG. The sun gear S2 of the second planetary gear set 16 is connected to the rotor 24 of the second electric motor MG2 - See at least 374 and Fig. 1) and the third rotating element; (The driving force output from the output gear 30 is transmitted to a pair of left and right drive wheels (not shown) via a differential gear device and axles (not shown) - See at least 394 and Fig. 1)

the predetermined condition that does not allow the rotation of the engine to stop represents that a rotational speed of at least one rotating member, out of the rotating members, exceeds a predetermined allowable rotational speed when the engine stops; and (In Mode 3, the brake BK is engaged, so that the second electric motor MG2 is constantly rotated as the output gear 30 (ring gear R2) rotates while the vehicle is running. In such a configuration, in a region of relatively high rotation, the rotation speed of the second electric motor MG2 reaches a limit value (upper limit), and the rotation speed of the ring gear R2 is increased and transmitted to the sun gear S2. Therefore, from the viewpoint of improving efficiency, it is not necessarily preferable to always rotate the second electric motor MG2 at a relatively high vehicle speed. On the other hand, in mode 5, the second electric motor MG2 is disconnected from the drive system at relatively high vehicle speeds and driven by the engine 12 and the first electric motor MG1, thereby driving the second electric motor MG2. In addition to being able to reduce the drag loss when the second electric motor MG2 is unnecessary, it is possible to eliminate restrictions on the maximum vehicle speed due to the maximum rotation speed (upper limit) allowed for the second electric motor MG2 - See at least 976)

the travel mode in which the predetermined condition is not satisfied is a travel mode in which the rotational speed of none of the rotating members exceeds the predetermined allowable rotational speed even when the engine stops. (In both of the driving modes "EV-1" and "EV-2" shown in FIG. 3, the operation of the engine 12 is stopped and at least one of the first electric motor MG1 and the second electric motor MG2 is operated for driving. This is an EV running mode used as a drive source. - See at least 599)


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662